Citation Nr: 1442771	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-25 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to July 1966, and March 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran also perfected an appeal of the issue of entitlement to service connection for bilateral tinnitus.  In a June 2012 decision, the RO granted service connection for tinnitus.  As this decision represents a full grant of the benefit sought, the issue of entitlement to service connection for bilateral tinnitus is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.  Virtual VA also contains the June 2012 rating decision; other documents are duplicative of the evidence of record.  The Veterans Benefits Management System does not include any relevant documents.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral hearing loss disability is related to his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, bilateral hearing loss disability was incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  The absence of in-service evidence of hearing loss disability during the Veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley, 5 Vet. App. at 159.  If the record shows evidence of in-service acoustic trauma and in-service audiometric results indicate an upward shift in tested thresholds, and if post-service audiometric testing results meet the requirements of 38 C.F.R. § 3.385, it must be determined whether there is a medically sound basis to attribute the post-service findings to in-service injury, or whether they are more properly attributable to intercurrent causes.  See Hensley, 5 Vet. App. at 159.  

The first element under Shedden is met.  Upon VA examination in March 2011, the Veteran's speech discrimination scores were reported as 84% and 90% using the Maryland CNC word list.  As both speech recognition scores are below 94%, the Veteran has a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The second Shedden element is also met.  During service, the Veteran's military occupational specialty was Light-Wheel Vehicle Mechanic.  See DD 214.  The Veteran testified at his November 2012 Board hearing that he worked as an automobile and/or jeep mechanic in a hangar-like facility, and was exposed to air hammers, air wrenches, as well as noise from other, heavier vehicles.  The Veteran further testified that when he worked in the field, he was also exposed to noise from field generators.  In a January 2011 statement, the Veteran reported that he did not have hearing protection during service.  As such, the Board finds the Veteran was exposed to noise during service.

The Veteran contends that his noise exposure in service caused his current bilateral hearing loss disability.  In his January 2011 statement, the Veteran reported his hearing has progressively gotten worse since his military service.  See also November 2012 Travel Board hearing testimony (Veteran testified his wife first noticed his hearing loss when he returned from service).  Lay statements from the Veteran's friends and family members also state the Veteran has had hearing difficulties since his separation from service.  See April 2011 sister's statement; April 2011 wife's statement; March 2011 brother statement; March 2011 friend statement.

Upon VA examination in March 2011, the VA examiner opined that it was less likely than not that the Veteran's current hearing loss was related to his military noise exposure, because "there was no progression in the [V]eteran's hearing thresholds from enlistment to separation...."  She further stated that a normal audiogram after noise exposure would verify that the hearing recovered after noise exposure without a permanent hearing loss, and that "[a]dditional noise exposure, aging and health conditions since military separation are likely contributing factors in the [V]eteran's hearing loss...."

In a letter opinion received in September 2011, Dr. T.C., a private physician, stated the Veteran is a patient who he has seen regarding his bilateral hearing loss.  Dr. T.C. stated he reviewed the Veteran's available medical records, as well as his clinical notes and examination of the Veteran.  (At his November 2012 hearing, the Veteran clarified that Dr. T.C. did not have copies of the Veteran's service treatment records.)  Dr. T.C. opined that the Veteran's bilateral hearing loss is "due largely, if not entirely, to his active duty...Particularly, his duties as a vehicle mechanic, which caused him to be exposed to a very high level of noise trauma, which he has not encountered since leaving the service."

The September 2011 letter opinion from Dr. T.C. is generally supportive of the Veteran's claim.  Dr. T.C. is a physician, and his opinion is based upon a review of the Veteran's records, as well as his interview and examination of the Veteran.  His conclusion is supported by the evidence of record.  The negative nexus opinion by the VA audiologist is also based upon her review of the Veteran's records, and the March 2011 examination; however, she did not address the lay evidence of record regarding the Veteran's hearing difficulty and loss since his separation from service.  Further, she attributed additional noise exposure as a contributing factor to the Veteran's hearing loss, though the Veteran testified before the Board in November 2012 that he has not had any post-service occupational or recreational noise exposure.  

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's noise exposure in service and his current bilateral hearing loss disability.  Accordingly, the Board finds that a grant of service connection is warranted for bilateral hearing loss disability.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


